DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 and dependent claims are objected to because of the following informalities:  
In claim 15 at line 3, “a distance” should be “an i-distance” to be different from “a distance” at line 4.  
In claim 15 at line 4, “a distance” should be “a j-distance” to be different from “a distance” at line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 at line 2, the bounds of each of the indexes “i” and “j” of “Pi and Pj” are unknown resulting in an indefinite number. In addition, 

(2) “Pi and Pj” is not clear if “Pi and Pj” are adjacent each other or not.
(3) “Pi and Pj” is not clear what the bounds of each coordinates of each “Pi and Pj” are, e.g., the upper and lower bounds for a fixed  x- coordinate and the upper and lower bounds on a fixed y-coordinate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Medina (US 2010/0291401).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 14, Medina teaches
(a CAD program for additive layered manufacturing by EBM; P61:16-17, Fig. 1A

    PNG
    media_image1.png
    541
    490
    media_image1.png
    Greyscale
) of raster scanning (The melt scan is rastered at 1-2x103 mm/s at a reduced beam current of ~10 mA; P82:13-14) a surface (a layer of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) of an object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) using a particle beam (any charged particle beam; P54:2, Fig. 1A), the method comprising:

determining (calculating; P14:16-17) a boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of a two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of a surface (the layer-building component; P63:6 “rastered by the electron beam at high beam current in alternating (X-Y)”; P82:11-12 [at] the top surface of a layer of “the shape of a three-dimensional implant”; P14:17) of an object (a three-dimensional implant based on the three-dimensional coordinates of the shape for tissue replacement; P14:17-19 [including] “reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM)”; P61:6-8), wherein the entire two-dimensional surface portion (all layer coordinates (X, Y) including the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) is to be raster scanned (The melt scan is rastered; P82:13) by a particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4);

determining (to define; P64:11) a set (cell ranges; P64:12) of raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located within the two-dimensional surface portion;

(demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8 [further including] being attached to individual (solid) parts; P64:9 “to manufacture the arrays”; P63:2) the raster points of the set of raster points; and

sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points of the set of raster points in an order (making a layer of “3D-periodic reticulated arrangements”; P64:10-11) corresponding to the ordering.

	Regarding claim 15, Medina teaches 
comprising ordering (demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8 [further including] being attached to individual (solid) parts; P64:9 “to manufacture the arrays”; P63:2) the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) so that, for more than 50% (80% such as, the ratio of D_adjacent_1,2,…,8 between two boundary points (XS, YS) one close to the origin and the other farthest from the origin of a Cartesian coordinate system and (Xi, Yi)i=1…,8  over the total ten points, i.e., Taking the first-half four points and including the closest boundary (XS, YS) to the origin of a Cartesian coordinate system results in 4/(1+4)=0.8 on a straight line on a Cartesian coordinate system, and same results for taking the latter-half four points toward the farthest boundary point (XS, YS)) of all pairs (all (X-Y); P82:12) of raster points Pi (a point (Xi, Yi)i=1 adjacent to a boundary point (X, Y) =(XS, YS)  from the recitation “(X-Y)”; P82:12) and Pj (a point (Xi, Yi)i=2 adjacent to  (Xi, Yi)i=1 further-within a boundary point (X, Y) =(XS, YS)  from the recitation “(X-Y)”; P82:12) of an ordered set ((Xi-Yi)i=1,2  from the recitation (X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points (the points on “the three-dimensional coordinates of the shape for tissue replacement”; P14:17-19), a distance (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=1, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, yi)i=1 is a point within the boundary of a shape and is adjacent to a point (XS, YS) on the boundary) between the raster point Pi and a respective closest boundary (the close and the farthest boundary points (XS, YS) to the origin of the x-y frame of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two- dimensional surface portion is smaller (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            <
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                        
                    , because Point 2 is farther from the boundary within and into the boundary than the adjacent point to the boundary point) than a distance (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=2, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, yi)i=2 is a point within the boundary of a shape and is adjacent to the point (Xi, yi)i=1  within the boundary) between the raster point Pj and a respective closest boundary (the close and the farthest boundary points (XS, YS) to the origin of the x-y frame of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2), wherein the raster point Pi is earlier in the ordered set than the raster point Pj.

Regarding claim 16, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) in an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) that is equal to an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) of the ordered set ((X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points, so that the raster point Pi (Xi, Yi)i=1) is scanned before the raster point Pj (Xi, Yi)i=2).

	Regarding claim 17, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam to the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) in an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) that is reversed (Xi, Yi)i=-1, -2, -3, …) to an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) of the ordered set ((X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points, such that the raster point Pi ((Xi, Yi)i=-2) is scanned after the raster point Pj ((Xi, Yi)i=-1).

	Regarding claim 18, Medina teaches 
the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a regular two-dimensional lattice (lattice-truss or cellular lattices on a layer from the recitation “software capable of building lattice-truss or cellular lattices”; P61:9-10 further disclosing the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) having two lattice vectors (X-unit vector and Y-unit vector of  (Xi, Yi)i=1,2); and
(the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the surface portion has at least one region (a local area of the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) in which an angle (=tan-1((Yi=1-YS)/( Xi=1-XS))unit-vector) between a direction (the resultant vector made of X-unit vector and Y-unit vector of a boundary point (XS, YS) and (Xi, Yi)i=1) of extension (next indexes of the surface coordinates (XS, YS)i=1,2,… of next layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the boundary and each of the lattice vectors is greater (45O > 10°) than 10° (45O wherein =tan-1((Yi=1-YS)/( Xi=1-XS))unit-vector = tan-1 (1) =/4 radian = 45O) and smaller (45O < 80°) than 80°.

	Regarding claim 19, Medina teaches 
wherein the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are not (irregular columnar carbide features; P91:15-16) arranged in a regular two-dimensional lattice (other regular columnar carbide features; P91:15-16).

	Regarding claim 20, Medina teaches 
wherein distances  ((                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=1, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, yi)i=1 is a point within the boundary of a shape and is adjacent to a point (XS, YS) on the boundary [and]                         
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=2, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, yi)i=2 is a point within the boundary of a shape and is adjacent to the point (Xi, yi)i=1  within the boundary) between adjacent raster points ((Xi, yi)i=1,2 of the “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are randomly (the chaotic scattering of the points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
) varied.

	Regarding claim 21, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam to each raster point (each point on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) a same number of times (the number of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P80:5-6).

	Regarding claim 22, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam onto each of the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) during a predetermined first duration (the illumination time-interval T1 from (Xi, Yi)i=1 within the boundary of a shape to the farthest boundary point (Xs, YS) on the shape for “a CAD program for additive layered manufacturing by EBM” of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P61:16-17 and P80:5-6).

	Regarding claim 23, Medina teaches 
sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises moving (rastering a focused electron beam; P63:3-6) the particle beam from one raster point (one of the points in “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) to the next raster point ((Xi, Yi)i=2 adjacent to (Xi, Yi)i=1) of the set of raster points during a second duration  (the second illumination time-interval T2 from an adjacent point (Xi, Yi)i=8 to the farthest boundary point (Xs, YS) for “a CAD program for additive layered manufacturing by EBM” of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P61:16-17 and P80:5-6); and

the second duration is shorter (T2 < T1) than the first duration.

	Regarding claim 24, Medina teaches
further comprising supplying a process gas (a helium gas bleed at the building component of 10.sup.-2 Torr; P63:11-12) to the surface (a layer of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) of the object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) while sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) of the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4).

	Regarding claim 25, Medina teaches
wherein the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises a member (a focused electron beam; P63:3-4) selected from the group consisting of an electron beam (a focused electron beam; P63:3-4) and an ion beam.

	Regarding claim 26, Medina teaches
where the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises more than 100 raster points (the number of points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
).

	Regarding claim 27, Medina teaches
where the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises more than 1000 raster points (the number of points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
).

	Regarding claim 28, Medina teaches
wherein the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises at least one raster point (one of the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located on the boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2).

	Regarding claim 29, Medina teaches
wherein raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a two-dimensional hexagonal array (one of the elemental shape in Fig. 2C

    PNG
    media_image3.png
    349
    339
    media_image3.png
    Greyscale
).

	Regarding claim 30, Medina teaches
wherein raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a two-dimensional rectangular array (rectangular block components; P99:10).

	Regarding claim 31, Medina teaches
further comprising:
removing (the removal of excess or unmelted powder in the product or component interior; P69:22-23) material (excess or unmelted powder in the product or component interior; P69:22-23) from the object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) within the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2); and

generating a well-defined edge (the border of “the removal of excess or unmelted powder in the product or component interior”; P69:22-23) of removed material (the removal of excess or unmelted powder in the product or component interior; P69:22-23) on the surface of the object.

	Regarding claim 32, Medina teaches
A particle beam system (the ARCAM-EBM system; P63:1, Fig. 1A

    PNG
    media_image1.png
    541
    490
    media_image1.png
    Greyscale
), comprising: 
a particle beam generator (an electron gun 102; P67:5, Fig. 1A) configured to generate a particle beam (an electron beam; P67:5, Fig. 1A); 

a beam deflector (an electron beam focusing (electromagnetic) lens system 102; P67:5-6, Fig. 1A) configured to direct the particle beam to selectable locations (an optimized beam focus; P67:8-9) on an object (a standard build; P59:3-4, Fig. 1C); and 

a controller (a processor; P12:10) configured to: 

determine (calculating; P18:11) a boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of a two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of a surface (top surface of the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of the object, 

wherein the entire two-dimensional surface portion (all layer coordinates (X, Y) including the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) is to be raster scanned (The melt scan rastered; P82:13) by the particle beam; 

determine (selection output from “Selective Space Structure (3S) software”; P64:6-7) a set (cell ranges; P64:12) of raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located within the two-dimensional surface portion; 

order (selectively melting; P80:12) the raster points of the set of raster points; and 

sequentially direct (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points of the set of raster points in an order corresponding to the ordering (demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8 [further including] being attached to individual (solid) parts; P64:9 “to manufacture the arrays”; P63:2).

	Regarding claim 33, Medina teaches
wherein the particle beam generator (any charged particle beam; P54:2, Fig. 1A) comprises a member (an electron gun 102; P67:5, Fig. 1A) selected from the group consisting of an electron beam generator (an electron gun 102; P67:5, Fig. 1A) and an ion beam generator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coates (US-RE28153), Gunji (US-20130126732), Nakayamada (US-20110121208), Van Dijk (US-20090220871), De Mol (US-20090073403), Iseki (US-20120305796), Sullivan (US-20070072099), Nakasuji (US-20020130262), Sullivan (US-20070069154), Johnson (US-6498685), Kusui (US-5030836), Lewis (US-3829838).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761